503 F.2d 1055
87 L.R.R.M. (BNA) 2551, 75 Lab.Cas.  P 10,368
WESTINGHOUSE BROADCASTING COMPANY, INCORPORATED, KYW-TV, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent, and DirectorsGuild of America, Incorporated, Intervenor.
No. 123, Dockets 74-1319, 74-1566.
United States Court of Appeals, Second Circuit.
Argued Oct. 7, 1974.Decided Oct. 9, 1974.

Frederick T. Shea, Kelley, Drye, Warren, Clark, Carr & Ellis, New York City (Marc L. Silverman, New York City, of counsel), for petitioner.
Michael S. Winer, Atty., National Labor Relations Board (Allen H. Feldman, Peter G. Nash, John S. Irving, Jr., Patrick Hardin, and Elliott Moore, Washington, D.C., of counsel), for respondent.
Alan S. Gordon, Associate Gen. Counsel, The Directors Guild of America, Inc., New York City, for intervenor Directors Guild of America.
Before KAUFMAN, Chief Judge, and SMITH and TIMBERS, Circuit Judges.
PER CURIAM:


1
Westinghouse petitions for review of a determination by the National Labor Relations Board that it committed an unfair labor practice by refusing to bargain collectively with the Directors Guild ofAmerica, the elected bargaining representative of the 'producer-directors' at Westinghouse station KYW-TV in Philadelphia.  The Board cross-petitions for an order of enforcement.


2
The only question presented for review is whether the producer-directors are excluded from the protection of the Act as 'supervisors' or 'managerial employees.'  We find that the Board's determination is supported by substantial evidence on the record as a whole.  For reasons stated in the opinion of the Regional Director, Case No. 4-RC-10351 (July 23, 1973), it is evident that the employees in question are not 'supervisors.'  See Post-Newsweek Stations, 203 N.L.R.B. No. 91, 83 LRRM 1081 (1973).  Nor is there any ground to question the Regional Director's finding that the producer-directors lack the discretion and responsibility required to mark them as 'managerial employees.'  Bell Aerospace Co. v. NLRB, 475 F.2d 485 (2d Cir. 1973), aff'd in relevant part, 416 U.S. 267, 94 S. Ct. 1757, 40 L. Ed. 2d 134 (1974).


3
Petition for review dismissed.  Cross-petition for order of enforcement granted.